CUSHING, J.
1. Devise to trustee, with power to sell and use income and principal for support of servant for life, then to testatrix’s daughter, for’ life and on her death to her son, on his attaining majority, conveyed only contingent remainder to son, which did not pass to trustee on son’s adjudication in bankruptcy prior to death of his mother under Bankruptcy Act, Section 70, suhd. (a) cl. 5 (Barnes’ Fed. Code Section 9154, U. S. Comp. St. Section 9654) and Section 11655 GC.
2. If .contingency to interest taken under will is attached to thing, or right given, or the person to take, the interest is contingent; if it is attached to the time when the thing or right is to be enjoyed, it is vested; the contingency referring merely to the payment or division.
3. Where testator intends land to be divided at death of person named among such persons as come within class, remaindermen are to be ascertained at death of person named, and remainder is contingent.
(Buchwalter, PJ., and Hamilton, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.